Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Omar Abdel-Al-Mumit filed a petition for an original writ of habeas corpus challenging his South Carolina convictions. This court ordinarily declines to entertain original habeas corpus petitions under 28 U.S.C. § 2241 (2012), and this case provides no reason to depart from the general rule. Moreover, we find that the interest of justice would not be served by transferring the case to the district court. See 28 U.S.C. § 1631 (2012). Accordingly, we deny Ab-del-Al-Mumit leave to proceed in forma pauperis, deny his motion for appointment of counsel, and dismiss the petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
PETITION DISMISSED